Case: 4:19-cr-00998-JAR-JMB Doc. #: 20 Filed: 03/16/20 Page: 1 of 2 PageID #: 48


                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MISSOURI
                                EASTERN DIVISION

UNITED STATES OF AMERICA,                   )
                                            )
                  Plaintiff,                )
                                            )
          vs.                                ) Case No. 4:19 CR 0998 JAR/JMB
                                            )
LAKISHA SMITH,                              )
                                             )
                  Defendants.                )

                                        ORDER

      This matter is before the Court on Defendant’s oral motion for an extension of

forty-five (45) days within which to file motions and for continuance of the pretrial

motion hearing.

      For the reasons set forth in Defendant’s motion, the Court finds that to deny

Defendants’ request for such additional time would deny counsel for Defendant the

reasonable time necessary for an effective investigation and preparation of pretrial

motions, taking into account the exercise of due diligence, see 18 U.S.C. §

3161(h)(7)(B)(iv), and that the ends of justice served by granting Defendant’s requests

for additional time outweigh the best interest of the public and Defendant in a speedy

trial, see 18 U.S.C. § 3161(h)(7)(A).     Therefore, the time granted to Defendant to

investigate and prepare pretrial motions, or a waiver thereof, is excluded from

computation of Defendant’s right to a speedy trial pursuant to 18 U.S.C. § 3161(h)(7)(A).

      Accordingly,
Case: 4:19-cr-00998-JAR-JMB Doc. #: 20 Filed: 03/16/20 Page: 2 of 2 PageID #: 49

       IT IS HEREBY ORDERED that Defendant’s motion for extension of time

within which to file motions and for continuance of the pretrial motion hearing is

GRANTED.

       IT IS FURTHER ORDERED that Defendant shall have until April 30, 2020, to

file any pretrial motions or waiver of motions. The Government shall have until May 7,

2020, to respond. The extension is retroactive to the prior deadline.

       IT IS FINALLY ORDERED that the Evidentiary Hearing will be set upon

further order of the Court.


                                                /s/John M. Bodenhausen
                                                JOHN M. BODENHAUSEN
                                                UNITED STATES MAGISTRATE JUDGE


Dated this 16th day of March, 2020.
